UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 FUTURA PICTURES, INC. (Name of Issuer) SHARES OF COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) 36114D 10 8 (CUSIP Number) RAK GU KIM 22 Fl. KGIT, 1601 SanAm-Dong, Mapo-Gu, Seoul, Korea. Tel: 02-6959-8500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 27, 2015 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rules 13d-1(e), 13d-1(f) or 13d-1(g) check the following box [ X ]. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 12 CUSIP No. 36114D 10 8 1. Names of Reporting Person: RAK GU KIM 2. Check the Appropriate Box if a Member of a Group ( See Instructions) a. [ ] b. [X] 3. SEC Use Only: 4. Source of Funds (See Instructions): PF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): N/A 6. Citizenship or Place of Organization: South Korea Number of Shares Beneficially by Owned by Each Reporting Person With: 7. Sole Voting Power: shares of common stock 8. Shared Voting Power: N/A 9. Sole Dispositive Power: shares of common stock Shared Dispositive Power: N/A Aggregate Amount Beneficially Owned by Each Reporting Person: 3,733,682 shares of common stock Check if the Aggregate Amount in Row (11) Excludes Certain Shares ( See Instructions): Not Applicable Percent of Class Represented by Amount in Row (11): % Type of Reporting Person ( See Instructions): IN Page 2 of 12 CUSIP No. 36114D 10 8 1. Names of Reporting Person: SUNG HO PARK 2. Check the Appropriate Box if a Member of a Group ( See Instructions) a. [ ] b. [X] 3. SEC Use Only: 4. Source of Funds (See Instructions): PF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): N/A 6. Citizenship or Place of Organization: South Korea Number of Shares Beneficially by Owned by Each Reporting Person With: 7. Sole Voting Power: shares of common stock 8. Shared Voting Power: N/A 9. Sole Dispositive Power: shares of common stock Shared Dispositive Power: N/A Aggregate Amount Beneficially Owned by Each Reporting Person: shares of common stock Check if the Aggregate Amount in Row (11) Excludes Certain Shares ( See Instructions): Not Applicable Percent of Class Represented by Amount in Row (11): % Type of Reporting Person ( See Instructions): IN Page 3 of 12 CUSIP No. 36114D 10 8 1. Names of Reporting Person: JAE MIN OH 2. Check the Appropriate Box if a Member of a Group ( See Instructions) a. [ ] b. [X] 3. SEC Use Only: 4. Source of Funds (See Instructions): PF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): N/A 6. Citizenship or Place of Organization: South Korea Number of Shares Beneficially by Owned by Each Reporting Person With: 7. Sole Voting Power: shares of common stock 8. Shared Voting Power: N/A 9. Sole Dispositive Power: shares of common stock Shared Dispositive Power: N/A Aggregate Amount Beneficially Owned by Each Reporting Person: shares of common stock Check if the Aggregate Amount in Row (11) Excludes Certain Shares (
